 

. |
Case 2:21-cr-20188-LVP-DRG ECF No. 1, PagelD.1 Filed 03/17/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:21-cr-20188
UNITED STATES OF AMERICA, Judge: Parker, Linda V.
MJ: Grand, David R.
inti Filed: 03-17-2021 At 03:32 PM :
Plaintiff, INDI USA V. SEALED MATTER (DA)

V. VIOLATION:
| 18 U.S.C. § 922(¢)(1)
SHAQUIL RASHARD JORDAN,
FORFEITURE:
Defendant. 18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

/

 

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm

On or about February 11, 2021, in the Eastern District of Michigan, the
defendant, SHAQUIL RASHARD JORDAN, knowing that he had been convicted

of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm, that is a .380 caliber Cobra FS380 semi-automatic handgun,
that was shipped and transported in interstate commerce, in violation of Title 18,

United States Code, Section 922(g)(1).
 

Case 2:21-cr-20188-LVP-DRG ECF No.1, PagelD.2 Filed 03/17/21 Page 2 of 4

FORFEITURE ALLEGATION
The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title
18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c).
Upon conviction of the offense in violation of Title 18, United States Code,

Section 922(g)(1) set forth in this Indictment, the defendant shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d) and Title
Case 2:21-cr-20188-LVP-DRG ECF No. 1, PagelD.3 Filed 03/17/21 Page 3 of 4

28, United States Code, Section 2461(c), any firearm and ammunition involved in

or used in the knowing commission of the offense.

THIS IS A TRUE BILL

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/ Paul A. Kuebler

PAUL A. KUEBLER

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, Michigan 48226

(313) 226-9641
paul.kuebler@usdoj.gov

Dated: March 17, 2021

 
rr as
!
Case 2:21-cr-20188-LVP-DRG ECF No. 1, PagelD.4 Filed 03/17/21 Page 4of4

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

“| Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Ll ves No AUSA’s Initials: (7 K |
|
|

 

 

 

 

Case Title: USAv. Shaquil Rashard Jordan

 

County where offense occurred: Wayne

 

Check One: [XI Felony [Misdemeanor LlPetty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]

Indictment/ Information —- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

March 17, 2021 Foc! Ue Nn.

Date Paul A. Kuebler
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277 |
Phone:313-226-9641

Fax: 313-226-2372

E-Mail address: paul.kuebler@usdoj.gov

Attorney Bar #, NY4268561

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated. )
5/16
